Exhibit 10(f)(15)

JOINDER AGREEMENT

JOINDER AGREEMENT dated as of December 5, 2013 by the undersigned, Lamar
Transit, LLC, a Delaware limited liability company (the “Additional Subsidiary
Guarantor”), in favor of JPMorgan Chase Bank, N.A., as administrative agent for
the Lenders party to the Credit Agreement referred to below (in such capacity,
together with its successors in such capacity, the “Administrative Agent”).

Lamar Media Corp., a Delaware corporation (the “Company”), the Subsidiary
Borrower that may be or may become a party thereto (the “Subsidiary Borrower”
and together with the Company, the “Borrowers”) and certain of its subsidiaries
(collectively, the “Existing Subsidiary Guarantors” and, together with the
Borrowers, the “Securing Parties”) are parties to a Credit Agreement dated
April 28, 2010 (as amended and restated as of February 9, 2012, as further
amended prior to the date hereof and as the same may be further amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
providing, subject to the terms and conditions thereof, for extensions of credit
(by means of loans and letters of credit) to be made by the Lenders therein
(collectively, together with any entity that becomes a “Lender” party to the
Credit Agreement after the date hereof as provided therein, the “Lenders” and,
together with Administrative Agent and any successors or assigns of any of the
foregoing, the “Secured Parties”) to the Company in an aggregate principal or
face amount not exceeding $1,225,000,000 (which, in the circumstances
contemplated by Section 2.01(c) thereof, may be increased to $1,725,000,000 and
made available to the Company and the Subsidiary Borrower). In addition, the
Borrowers may from time to time be obligated to one or more of the Lenders under
the Credit Agreement in respect of Swap Agreements under and as defined in the
Credit Agreement (collectively, the “Swap Agreements”).

In connection with the Credit Agreement, the Borrowers, the Existing Subsidiary
Guarantors and the Administrative Agent are parties to the Pledge Agreement
dated April 28, 2010 (the “Pledge Agreement”) pursuant to which the Securing
Parties have, inter alia, granted a security interest in the Collateral (as
defined in the Pledge Agreement) as collateral security for the Secured
Obligations (as so defined). Terms defined in the Pledge Agreement are used
herein as defined therein.

To induce the Secured Parties to enter into the Credit Agreement, and to extend
credit thereunder and to extend credit to the Borrower under Swap Agreements,
and for other good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, the Additional Subsidiary Guarantor has agreed to
become a party to the Credit Agreement and the Pledge Agreement as a “Subsidiary
Guarantor” thereunder, and to pledge and grant a security interest in the
Collateral (as defined in the Pledge Agreement).

 

1



--------------------------------------------------------------------------------

Accordingly, the parties hereto agree as follows:

Section 1. Definitions. Terms defined in the Credit Agreement are used herein as
defined therein.

Section 2. Joinder to Agreements. Effective upon the execution and delivery
hereof, the Additional Subsidiary Guarantor hereby agrees that it shall become a
“Subsidiary Guarantor” under and for all purposes of the Credit Agreement and
the Pledge Agreement with all the rights and obligations of a Subsidiary
Guarantor thereunder. Without limiting the generality of the foregoing, the
Additional Subsidiary Guarantor hereby:

(i) jointly and severally with the other Subsidiary Guarantors party to the
Credit Agreement guarantees to each Secured Party and their respective
successors and assigns the prompt payment in full when due (whether at stated
maturity, by acceleration or otherwise) of all Guaranteed Obligations in the
same manner and to the same extent as is provided in Article III of the Credit
Agreement;

(ii) pledges and grants the security interests in all right, title and interest
of the Additional Subsidiary Guarantor in all Collateral (as defined in the
Pledge Agreement) that it now owns or hereafter acquires and whether now
existing or hereafter coming into existence provided for by Article III of the
Pledge Agreement as collateral security for the Secured Obligations and agrees
that Annex 1 thereof shall be supplemented as provided in Appendix A hereto;

(iii) makes the representations and warranties set forth in Article IV of the
Credit Agreement and in Article II of the Pledge Agreement, to the extent
relating to the Additional Subsidiary Guarantor or to the Pledged Equity
evidenced by the certificates, if any, identified in Appendix A hereto; and

(iv) submits to the jurisdiction of the courts, and waives jury trial, as
provided in Sections 10.09 and 10.10 of the Credit Agreement.

The Additional Subsidiary Guarantor hereby instructs its counsel to deliver the
opinions referred to in Section 6.10(c) of the Credit Agreement to the Secured
Parties.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Subsidiary Guarantor has caused this Joinder
Agreement to be duly executed and delivered as of the day and year first above
written.

 

LAMAR TRANSIT, LLC, a Delaware limited liability company By:   Lamar TRS
Holdings, LLC, its sole Managing   Member   By:   Lamar Media Corp., its sole
Managing     Member     By:  

/s/ Keith A. Istre

      Keith A. Istre, Executive Vice-       President/ Chief Financial      
Officer

 

Attest: By:  

/s/ James R. McIlwain

  James R. McIlwain, Secretary Accepted and agreed:

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

By:  

/s/ Goh Siew Tan

Title:   Vice President

 

3



--------------------------------------------------------------------------------

The undersigned hereby respectively pledges and grants a security interest in
the Pledged Equity that it owns evidenced by the certificates listed in Appendix
A hereto and agrees that Annex 1 of the Pledge Agreement is hereby supplemented
by adding thereto the information listed on Appendix A.

 

Lamar TRS Holdings, LLC, Issuee By:   Lamar Media Corp., its sole Managing  
Member   By:  

/s/ Keith A. Istre

    Keith A. Istre, Executive Vice-President/     Chief Financial Officer

 

 

4



--------------------------------------------------------------------------------

Supplement to Annex 1

Appendix A to Joinder Agreement

 

Pledgor

Ownership

   Issuer    No. of Units      Cert. No.      %  

Lamar TRS Holdings, LLC

   Lamar Transit, LLC      1,000         1         100   

 

5